MEMORANDUM **
Ray Prince appeals his convictions for mail fraud and wire fraud. See 18 U.S.C. §§ 1341,1343, 2. We affirm.
(1) There was probable cause for the search of the automobile at the hotel where Prince was arrested. See California v. Acevedo, 500 U.S. 565, 579, 111 S.Ct. 1982, 1991, 114 L.Ed.2d 619 (1991); United States v. Elliott, 322 F.3d 710, 715 (9th Cir.2003); United States v. Green, 962 F.2d 938, 942 (9th Cir.1992); United States v. Holzman, 871 F.2d 1496, 1504 (9th Cir. 1989). Thus, the district court did not err when it refused to suppress the fruits of that search.
(2) The district court properly permitted Prince to take over self-representation in the middle of the trial. See United States v. Lopez-Osuna, 242 F.3d 1191, 1199-1200 (9th Cir.2001); United States v. Farhad, 190 F.3d 1097, 1099-1100 (9th Cir. 1999).
(3) Considering the record and the factors involved in determining whether to grant a continuance, we cannot say that the district court abused its discretion in this case when it denied Prince a late pretrial and a mid-trial continuance. See United States v. Zamora-Hemandez, 222 F.3d 1046, 1049 (9th Cir.2000); United States v. Garrett, 179 F.3d 1143, 1144-45 (9th Cir.1999) (en banc); Smith v. Stewart, 140 F.3d 1263, 1272 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.